internal_revenue_service departmert washington dc person to contact telephone number refer reply to date op e ep t legend company a subsidiary subsidiary subsidiary subsidiary subsidiary subsidiary subsidiary plan x dear this is in response to a request for a private_letter_ruling dated date as amended by a letter dated date submitted on your behalf by your authorized representative concerning the applicability of sec_409 of the internal_revenue_code to an employee_stock_ownership_plan your authorized representative submitted the following facts and representations in support of the request company a is a holding_company that through its corporate subsidiaries owns operates and or manages certain recreational facilities and related real_estate through sole ownership oe page partial ownership including joint_venture interests and management agreements company a maintains plan x for the benefit of the employees of its subsidiaries plan x is an employee_stock_ownership_plan as described in code sec_4975 which is also qualified under code sec_401 plan x is designed to invest primarily in company a stock subsidiary is a wholly-owned first-tier subsidiary of company a company a owns of all classes of stock of subsidiary subsidiary is a single member limited_liability_company owned by subsidiary subsidiary has not and will not be making an election under sec_301_7701-3 of the income_tax regulations to be classified as a corporation for federal tax purposes rather subsidiary will accept the default classification of sec_301_7701-3 of the regulations resulting in the association being disregarded as an entity separate from its corporate owner subsidiarie sec_3 and are third-tier single member limited_liability companies with subsidiary as their sole member subsidiarie sec_3 and have not and will not be making an election under sec_301_7701-3 of the regulations to be classified as corporations for federal tax purposes they too will be accepting the disregarded_entity default classification of sec_301_7701-3 of the regulations subsidiary is a third-tier single member limited_liability_company with subsidiary as its sole member subsidiary has elected under sec_301_7701-3 of the regulations to be classified as an association_taxable_as_a_corporation for federal tax purposes company a’s controlled_group presently consists of company a subsidiary and other subsidiaries of company a which are not relevant to this restructuring based on the above facts and representations your authorized representative has requested the following rulings unless and until an election is made to change the classification of subsidiarie sec_2 and collectively the single member disregarded entities the employees of the single member disregarded entities will be treated as part of company a’s controlled_group for purposes of code sec_1563 as it relates to code sec_409 notwithstanding the election by subsidiary to be treated as an association taxable as a corporation for federal tax purposes the employees of subsidiary will be treated as part of company a’s controlled_group for purposes of code sec_1563 as it relates to code sec_409 - the common_stock of company a will not fail to satisfy the definition of employer_securities under code sec_409 with respect to the employees of single member disregarded entities and employees of subsidiary by reason of the participation of such employees with respect to the first requested ruling code sec_4975 provides in pertinent part that an employee_stock_ownership_plan must be designed to invest primarily in qualifying employer_securities which is defined in sec_4975 as any employer_security within the meaning of sec_409 page code sec_409 defines the term employer_securities as common_stock issued by the employer or by a corporation which is a member of the same controlled_group which is readily_tradable on an established_securities_market code sec_409 states that for purposes of this subsection the term controlled_group_of_corporations has the meaning given to such term by sec_1563 determined without regard to subsections a and e c of sec_1563 pertaining to certain insurance_companies and constructive_ownership respectively code sec_1563 provides that a parent-subsidiary_controlled_group is any group of one or more chains of corporations meeting certain requirements sec_7701 defines corporation to include associations joint-stock companies and insurance_companies section the regulation sec_301_7701-2 elaborates upon the list of entities qualifying as corporations under sec_7701 allow single owner organizations to choose to be recognized or disregarded as entities separate from their owners for all federal tax purposes if an election is not made the association will be disregarded as an entity separate from its owner for all purposes of the code and deemed to liquidate by distributing its assets and liabilities to its sole owner subsidiarie sec_2 through do not qualify as corporations under either code sec_7701 or sec_301_7701-2 of the regulations because both sections require that a corporation have entity status subsidiarie sec_2 through have chosen to be disregarded entities and thus are no longer treated as separate from their corporate owners for all federal tax purposes instead each is regarded as a division of its corporate owner since code sec_1563 requires that a controlled_group consist of corporations subsidiarie sec_2 through are not members of company a’s parent-subsidiary_controlled_group on the other hand the assets and liabilities of subsidiarie sec_2 through are included in company a’s parent-subsidiary_controlled_group a disregarded_entity is treated as having liquidated by distributing all of its assets and liabilities to its single owner when a disregarded_entity is owned by another disregarded_entity the assets and liabilities of a lower tier disregarded_entity are deemed to be owned by the higher tier disregarded_entity which in turn are deemed to be owned by the higher tier disregarded entity’s sole owner see sec_301_7701-2 of the regulations as applied to the facts at issue the assets and liabilities of subsidiarie sec_3 through third-tier since subsidiary is itself a disregarded_entity the assets and liabilities of subsidiary disregarded entities will be considered to be owned by subsidiary second-tier disregarded_entity which include the assets and liabilities of subsidiarie sec_3 through will be deemed to be owned by is currently a member of company a’s parent- subsidiary 2’s owner subsidiary subsidiary subsidiary controlled_group therefore subsidiary 1’s ownership of the assets and liabilities of subsidiarie sec_2 through will result in those assets and liabilities being part of company a’s controlled_group even though subsidiarie sec_2 through are not members of company a’s parent-subsidiary_controlled_group page provided that subsidiarie sec_2 through are single member limited_liability companies and have not elected to be treated as corporations for federal tax purposes they are disregarded as entities separate from their owner and treated as divisions of their owner with their assets and liabilities attributed to their corporate owner thus subsidiarie sec_2 through will not be members of company a’s parent-subsidiary_controlled_group as described in code sec_1563 but the assets and liabilities of subsidiarie sec_2 through will be included in company a’s controlled_group because they will be treated as those of subsidiary therefore employees of subsidiarie sec_2 through will be treated as employees of subsidiary which is part of company a’s controlled_group accordingly we conclude with respect to your first requested ruling that unless and until an election is made to change the classification of subsidiarie sec_2 through the employees of subsidiarie sec_2 through will be treated as part of company a’s controlled_group for purposes of code sec_1563 as it relates to code sec_409 with respect to your second requested ruling code sec_1563 provides that a parent- subsidiary controlled_group is any group of one or more chains of corporations connected through stock ownership with a common parent_corporation provided at least of the total combined voting power of all classes of stock entitled to vote or at least of the total value of all classes of stock of each of the corporations except the common parent_corporation is owned by one or more of the other corporations in the group and provided the common parent_corporation owns at least of the total combined voting power of all classes of stock entitled to vote or at least of the total value of all classes of stock of at least one of the other corporations excluding in computing such voting power or value stock owned directly by such other corporations subsidiary has elected to be classified as a corporation for federal tax purposes therefore in order to be a member of company a’s parent-subsidiary_controlled_group subsidiary must have at least of its voting power or at least of the value of its stock owned by one or more corporations within company a’s controlled_group in accordance with code sec_1563 subsidiary holds of the stock of subsidiary subsidiary 2’s assets and liabilities will be treated as owned by its corporate owner subsidiary therefore subsidiary will be regarded as owning of subsidiary is currently a member of company a’s parent-subsidiary_controlled_group and will hold at least of the voting power of subsidiary it follows that subsidiary is also part of company a’s parent-subsidiary_controlled_group for purposes of code sec_1563 since subsidiary accordingly we conclude with respect to your second requested ruling that notwithstanding the election by subsidiary to be treated as an association_taxable_as_a_corporation for federal tax purposes the employees of subsidiary will be treated as part of company a’s controlled_group for purposes of code sec_1563 as it relates to code sec_409 with respect to your third requested ruling code sec_409 as previously stated defines the term employer_securities as common_stock issued by the employer or by a page corporation which is a member of the same controlled_group which is readily_tradable on an established_securities_market sec_409 generally states that the term controlled_group_of_corporations has the meaning given to such term by sec_1563 we have ruled above that the employees of the single member disregarded entities subsidiarie sec_2 through and subsidiary will be treated as part of company a’s controlled_group for purposes of sec_1563 therefore with respect to your third requested ruling we conclude that the common_stock of company a will not fail to satisfy the definition of employer_securities under code sec_409 with respect to the employees of single member disregarded entities and employees of subsidiary by reason of the participation in plan x of such employees this ruling letter is based on the assumption that plan x continues to be otherwise qualified under code sec_401 and sec_4975 at all relevant times this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this ruling letter has been sent to your authorized representative in accordance with a power_of_attorney on file with this office sincerely yours pra fo frances v sloan chief employee pians technical branch enclosures notice deleted copy of ruling letter ce 3b
